Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicant’s response, filed 3/28/2022, to the Office action mailed 10/26/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled claims 42 and 47, amended claims 35, 37, 38 and 48, and presented arguments in response to the Office action. 
Claims 1, 3, 4, 8, 10, 11, 16, 18, 19, 23, 25, 26, 35, 37, 38, 43-46 and 48-50 are pending.
Claims 35, 37, 38, 43-46 and 48-50 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Rejections
The rejection of Claims 35, 37, 38 and 42-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 37, 38, 43-46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Quayle et al. (US Patent Appl. Pub. No. 2015/0105409 A1; previously cited), hereinafter “Quayle”, as evidenced by Leukemia & Lymphoma Society (“NHL Subtypes”, downloaded on 10/01/2020 from https://web.archive.org/web/20150509021710/http://www.lls.org/lymphoma/non-hodgkin-lymphoma/diagnosis/nhl-subtypes; web archive capture date 5/09/2015, 2 pages; previously cited); hereinafter “L&LS”.
Claim 35 is drawn to a method for treating chronic lymphocytic leukemia (hereinafter “CLL”) in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a histone deacetylase 6 (hereinafter “HDAC6”) selective inhibitor, wherein the HDAC6 inhibitor is Compound A:

    PNG
    media_image1.png
    99
    234
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof; or Compound B:

    PNG
    media_image2.png
    162
    364
    media_image2.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof;
and a Bruton’s tyrosine kinase (BTK) inhibitor or a pharmaceutically acceptable salt thereof; wherein the BTK inhibitor is ibrutinib or a pharmaceutically acceptable salt thereof;  wherein the HDAC6 selective inhibitor and the BTK inhibitor are each administered in a sub-therapeutically effective amount; 
wherein the HDAC6 selective inhibitor and the BTK inhibitor reduce the expression of an inhibitory checkpoint molecule in a T- and/or B-cell compartment in the subject; and
wherein the checkpoint molecule is selected from the group consisting of CD274 (PDL-1), CD273 (PDL-2), CD80 (87-1), CD86 (B7-2), CD 152 (CTLA4), CD275 (B7RP1), CD276 (B7-H3), B7-H4 (VTCN1), CD270 (HVEM), BLTA, GAL9, CD366 (TIMS), A2aR, CD279 (PD-1), KIR, and CD223 (LAGS).
Claim 37 is drawn to the method of claim 35, wherein the HDAC6 inhibitor is Compound A:

    PNG
    media_image1.png
    99
    234
    media_image1.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.
Claim 38 is drawn to the method of claim 35, wherein the HDAC6 inhibitor is Compound B:

    PNG
    media_image2.png
    162
    364
    media_image2.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.
Quayle is generally directed to the administration of an HDAC6 inhibitor (in particular, HDAC inhibitors defined by Formula I) alone or in combination with a BTK inhibitor for the treatment of non-Hodgkin’s lymphoma in a subject in need thereof.  Formula I of Quayle is identical to the instantly disclosed Formula I.  The two specifically disclosed HDAC6 inhibitor compounds of Formula I are Compound A and Compound B, both of which are identical to the instantly claimed Compounds A and B.  See Abstract; paragraphs [0090] to [0098]; claims 1-4 and 8.  The explicitly exemplified BTK inhibitor is the instantly claimed ibrutinib.  See paragraph [0048] and claim 9
Non-Hodgkin’s lymphoma (NHL) is not one disease but a group of blood cancers arising from lymphocytes. NHL has about 60 subtypes, including diffuse large B-cell lymphoma, and chronic lymphocytic leukemia.  See L&LS.
Examples 6 to 10 of Quayle (paragraphs [0223] to [0233] demonstrate the “therapeutic potential of inhibiting HDAC6 in in a collection of NHL cell lines”, using the HDAC inhibitor, Compound A, alone or in combination with the BTK inhibitor, ibrutinib.  “Human lymphoma cell lines were selected that represented the most common subtypes of NHL. For Mantle Cell Lymphoma (MCL) Mino, Jeko1, and Granta-519 cells were utilized, while U2932 and SUDHL16 cells represented the activated B cell (ABC) and germinal center (GC) subtypes of diffuse large B cell lymphoma (DLBCL), respectively.”  For CLL the Mec1 and Wac3 cell-lines were used.  See [0073], [0231] [0232] and Fig. 7 “which shows the effects on viability of treatment of Mec1 (top) and Wac3 (bottom) chronic lymphocytic leukemia (CLL) cells with 2 µM Compound A and 1 µM Ibrutinib (top), or 2 µM Compound A and 2 µM Ibrutinib (bottom). Combination treatment of either cell line resulted in synergistic decreases in CLL cell viability.”  
Although no data are provided for Compound B, its structure is so similar to the structure of Compound A (differing only by the presence of a Cl attached to one of the two phenyl rings), that one of ordinary skill would expect similar therapeutic activity.
Example 8 shows that the combination of Compound A with ibrutinib is “well tolerated in mice”.  See paragraphs [0229] to [0231].
Accordingly, Quayle teaches or makes obvious a method for treating NHL, including CLL, comprising the administration of a combination of an HDAC6 selective inhibitor of Formula I (Compounds A and B) and a BTK inhibitor (ibrutinib).
Furthermore, Quayle teaches at paragraphs [0162] to [0163] that “one or both of the HDAC inhibitor and the Bruton's tyrosine kinase (BTK) inhibitor are administered in a sub-therapeutically effective amount or dosage. A sub-therapeutically effective amount is an amount of HDAC inhibitor (for example, a compound of Formula I or II) or a Bruton's tyrosine kinase (BTK) inhibitor that, when administered to a patient by itself, does not completely inhibit over time the biological activity of the intended target. … For example, a sub-therapeutic amount of the Bruton's tyrosine kinase (BTK) inhibitor can be an effective amount if, when combined with a compound a compound of Formula I or II (HDAC6 specific inhibitor), the combination is effective in the treatment of non-Hodgkin’s lymphoma.”
It would have been obvious to try administration instant Compound A or Compound B (the instantly claimed HDAC6 selective inhibitors and disclosed by Quayle, supra) in combination with a BTK inhibitor (as taught by Quayle, supra) each at sub-therapeutically effective amounts, in view of the teaching of such by Quayle.
Instant claims 43 and 44 are drawn to the method of claim 35, wherein the HDAC6 selective inhibitor and the BTK inhibitor are in the same formulation or in separate formulations, respectively.  Claim 45 is drawn to the method of claim 35, wherein the HDAC6 selective inhibitor and the BTK inhibitor are administered at the same time.  Claim 46 is drawn to the method of claim 35, wherein the HDAC6 selective inhibitor and the BTK inhibitor are administered at different times.
Quayle teaches that the HDAC inhibitor and the BTK inhibitor can be administered as a single unit dose or separate dosage forms.  See para. [0170] Quayle also teaches that the HDAC inhibitor and the BTK inhibitor can be administered simultaneously or at different times.  See paragraphs [0159] and [0160].
With regard to the recitation of claim 35 that the HDAC6 selective inhibitor and the BTK inhibitor are administered in an amount to reduce the expression of an inhibitory checkpoint molecule in a T- and/or B-cell compartment in the subject, the claim requires administering to a subject having CLL a sub-therapeutically effective amount of an HDAC6 inhibitor selected from Compound A or Compound B, and a sub-therapeutically effective amount of a BTK inhibitor.  Therefore, prior art (in particular Quayle) teaching or rendering obvious the treatment of CLL in a subject, comprising the administration of a sub-therapeutically effective amount of an HDAC6 inhibitor (i.e., Compound A) and a sub-therapeutically effective amount of a BTK inhibitor (i.e., ibrutinib) would result in the same effect on inhibitory checkpoint molecule in a T- and/or B-cell compartment in the subject and wherein the checkpoint molecule is selected from the group consisting of CD274 (PDL-1), CD273 (PDL-2), CD80 (87-1), CD86 (B7-2), CD 152 (CTLA4), CD275 (B7RP1), CD276 (B7-H3), B7-H4 (VTCN1), CD270 (HVEM), BLTA, GAL9, CD366 (TIMS), A2aR, CD279 (PD-1), KIR, and CD223 (LAGS).  Administration of the same compounds to the same population, as instantly claimed, would be expected to produce the same effect.  Dependent claims 48-50 are also rejected for the same reason.  Claim 48 is drawn to the method of claim 35, wherein the checkpoint molecules are CD274 (PDL-1) and CD273 (PDL-2).  Claim 49 is drawn to the method of claim 35, wherein the checkpoint molecule is reduced on regulatory T lymphocytes (Tregs).  Claim 50 is drawn to the method of claim 49, wherein the T lymphocytes are CD4+ or CD8+.  
Quayle does not disclose the instantly claimed (claim 35) effect on the expression of an inhibitory checkpoint molecule.  However, the explanation of an effect obtained when using a compound cannot confer novelty on a known process if the skilled artisan would have found the desired therapeutic effect obvious.  Though new properties of a compound are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds not the mechanisms or properties by which they exert such an effect.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.

Applicant argues that:
Quayle teaches combinations of HDAC6 selective inhibitors and ibrutinib for treating non-Hodgkin’s  lymphoma. As previously acknowledged by the Applicant, Example 9 of Quayle discloses that the combination of Compound A (an HDAC6 selective inhibitor) and ibrutinib synergistically kills CLL cells. Applicant submits that Quayle does not teach or suggest a combination of an HDAC6-selective inhibitor and a BTK inhibitor for treating CLL, wherein the expression of an inhibitory checkpoint molecule in a T- and/or B-cell compartment is reduced. As such, Applicant submits that Quayle does not teach or suggest the method of the instant claims.

The Examiner respectfully disagrees.  As discussed in the above rejection, Quayle does not disclose the instantly claimed effect on the expression of an inhibitory checkpoint molecule.  However, the explanation of an effect obtained when using a compound cannot confer novelty on a known process if the skilled artisan would have found the desired therapeutic effect obvious.  Though new properties of a compound are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds not the mechanisms or properties by which they exert such an effect.  

Conclusion
Claims 35, 37, 38, 43-46, and 48-50 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629